DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12, 14, 15, 17, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss et al (US 9,216,250).
Regarding claim 1, Wyss discloses an infusion set (figs. 16-18) comprising a base 1/3 having an opening to receive a cannula 2, the base comprising a lower base part 1, and an upper base part 3 (col. 6, lines 61-63; col. 10, lines 23-24: the infusion set described in fig. 16 has similar construction to those previously described; fig. 17), wherein the upper base part is coupled 10 the lower base part and is rotatable relative to the lower base part (col. 10, lines 38-41), and a connector 5 comprising a fluid connection tube 28 (col. 9, lines 35-39; col. 10, lines 
Regarding claim 2, Wyss discloses that the lower base part does not move substantially once the cannula device is in place (col. 7, lines 63-65: the lower base part is adhesively secured to the patient’s skin and therefore does not move).
Regarding claim 3, Wyss discloses that the connector rotationally locks the upper base to the lower base when the connector is coupled to the base (col. 10, lines 42-52).
Regarding claim 4, Wyss discloses that the lower base comprises at least three guiding protrusions that are radially symmetric (protrusions formed between depressions 32: col. 10, lines 28-31; fig. 17).  These are interpreted to be guiding protrusions because they control discrete orientations of the upper base part relative to the lower base part.
Regarding claim 6, Wyss discloses that the upper base comprises a rotatable connection 31 and the lower base comprises a rotation groove, wherein the rotatable connection site and rotates in the groove (fig. 18; col. 9, lines 39-45).
Regarding claim 7, Wyss discloses that the upper base 3 comprises at least one rotation guide (cylindrical cavity that receives central body 27; fig. 18), wherein the rotation guide 
Regarding claim 8, Wyss discloses that the upper base comprises at least two openings (sealed by seals 21 and 18) in fluid communication with the cannula device and at least two membranes 18, 21 covering the openings (fig. 18; col. 9, lines 35-36, 47-48).
Regarding claim 9, Wyss discloses that the cannula device 2 comprises a cannula housing 27, wherein the cannula housing is secured by the lower base part and wherein the upper base part is rotatable relative to the cannula housing (fig. 18; col. 9, lines 20-28).
Regarding claim 12, Wyss discloses that the lower base comprises an adhesive on a proximal surface, wherein the adhesive is configured to secure the base to the skin of the patient (col. 7, lines 64-65).
Regarding claim 14, Wyss discloses that the connector 5 comprises an opening to receive a connection tube 6 (fig. 18: tube 6 can be seen residing in an opening in the connector 5), and the connection tube connects to an insulin pump (col. 1, lines 36-37).

Regarding claim 15, Wyss discloses an infusion set (figs. 16-18) comprising a base 1/3 having an opening to receive a cannula 2, the base comprising a lower base part 1, and an upper base part 3 (col. 6, lines 61-63; col. 10, lines 23-24: the infusion set described in fig. 16 has similar construction to those previously described; fig. 17), a cannula device 2, and a connector 5 comprising a fluid connection tube 28 (col. 9, lines 35-39; col. 10, lines 23-24: the infusion set described in figs. 16-18 has similar construction to those previously described; fig. 16, 18), and  wherein the upper base part is rotatable relative to the lower base part when the 
Regarding claim 17, Wyss discloses that the cannula device 2 comprises a cannula housing 27, wherein the cannula housing is secured by the lower base part and wherein the upper base part is rotatable relative to the cannula housing (fig. 18; col. 9, lines 20-28).

Regarding claim 18, Wyss discloses an infusion set comprising a lower base, 1, and upper base 3, a cannula device 2, and a connector 5 3 (col. 6, lines 61-63; col. 10, lines 23-24: the infusion set described in fig. 16 has similar construction to those previously described; fig. 17).  As Wyss discloses these elements, the step of providing these elements is inherently disclosed.  Wyss further discloses that the lower base is coupled to the upper base and rotates relative to the lower base (col. 10, lines 37-41), and the cannula device 2 is positioned at least partially in the upper base and the lower base (fig. 18), and selectively coupling the connector to the upper base and the lower base to prevent further rotation of the upper base relative to the lower base (col. 10, lines 42-52).
Regarding claim 19, Wyss further discloses the step of selectively fluid coupling a fluid connector tube 28 to the cannula device when the connector is coupled to the base, regardless of a rotational position of the upper base relative to the lower base (col. 10, lines 38-52; fig. 18).
Regarding claim 20, Wyss discloses that the cannula has a housing (top most portion of the cannula that is received in the base), wherein the cannula housing is coupled to the base when the cannula device is positioned in the base (fig. 18).

Claim(s) 1, 5, 15, 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantineau et al (US 9,675,785).
Regarding claim 1, Constantineau discloses an infusion set 101 comprising a base having an opening to receive a cannula device 173 (figs. 6, 10; col. 4, lines 11-14), the base comprising a lower base part 111 and an upper base part 121, wherein the upper base part is coupled to the lower base part and is rotatable relative to the lower base part (col. 4, lines 10-14; figs. 16, 17: the upper base part pivots relative to the lower base part which is a type of rotation), and a connector 103 comprising a fluid connector tube 197 (col. 5, lines 52-61; fig. 20), wherein, the connector prevents the upper base from substantially rotating relative to the lower base (fig. 20: when the connector engages the lower base via arms 195 and grooves 104, the upper base is not accessible and cannot pivot upwardly) and the connector tube is in fluid connection with the cannula device when the connector is coupled to the base (col. 5, lines 52-61).
Regarding claim 5, Constantineau discloses that the lower base 111 comprises at least one groove 104 and the connector 103 comprises at least one locking protrusion 195, wherein 
Regarding claim 15, Constantineau discloses an infusion set 101 comprising a base having an opening to receive a cannula device 173 (figs. 6, 10; col. 4, lines 11-14), the base comprising a lower base part 111 and an upper base part 121 (fig. 5) , and a connector 103 comprising a fluid connector tube 197 (col. 5, lines 52-61; fig. 20), wherein the upper base part is rotatable relative to the lower base part when the connector is separated from the base (col. 4, lines 10-14; figs. 16, 17: the upper base part pivots relative to the lower base part which is a type of rotation), further wherein, when the connector is coupled to the base, the connector prevents the upper base from substantially rotating relative to the lower base (fig. 20: when the connector engages the lower base via arms 195 and grooves 104, the upper base is not accessible and cannot pivot upwardly) and the connector tube is in fluid connection with the cannula device when the connector is coupled to the base (col. 5, lines 52-61).
Regarding claim 16, Constantineau discloses that the lower base 111 comprises at least one groove 104 and the connector 103 comprises at least one locking protrusion 195, wherein the groove receives the locking protrusion when the connector is coupled to the base (fig. 20; col. 5, lines 52-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Marggi (US 6,302,866).
Claim 10 calls for the lower base to comprise at least one arm to secure the cannula device.  Wyss shows the cannula device secured to the base, but fails to disclose the details of this connection. Marggi teaches an infusion set including a base and a cannula, wherein the base includes an arm (fig. 4: top annular ridge that sandwiches the flange 21 of the cannula).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula and base of Wyss to include the cannula flange and base arm as taught by Marggi to provide a simple and effective means for securing the cannula within the base without the use of adhesives which may fail or react over time.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of Ishikura et al (US 2010/0057021).
Claim 11 calls for the fluid connector tube to be stainless steel.  Wyss discloses a fluid connector tube 28 which pierces a septum to enable fluid communication from the fluid source to the cannula 2, but fails to disclose the material of the fluid connector tube.  Ishikura teaches an infusion set including a fluid connector tube 20B which punctures a septum to connect a fluid source to a cannula (figs. 3, 4) in similar fashion to that of Wyss and the claimed invention, and further discloses that the fluid connector tube may be formed from stainless steel (page 5, para. 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fluid connector tube of Wyss from stainless steel as taught by Ishikura because stainless steel is a sterilizable, and non-reactive material suitable for this use.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss in view of DeStefano (US 2008/0243085).
Claim 13 differs from Wyss in calling for the lower base to comprise a clear portion.  DeStefano teaches an infusion set wherein the base 102 is formed from a clear material so that the user can observe the infusion site (page 2, para. 0063; fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Wyss to be formed from a clear material as taught by DeStefano so that the user can observe the infusion site when the device is applied to the skin to ensure that there are not adverse reactions at the infusion site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783